Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 1 of 75




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No.: 19-cv-3349

HONEYWELL INTERNATIONAL INC.,
a Delaware corporation,

               Plaintiff,
v.
ELDER CONSTRUCTION, INC.,
a Colorado corporation.

               Defendant.


                                          COMPLAINT


       Honeywell International Inc., by and through its undersigned attorneys, states its

complaint as follows:

                                        INTRODUCTION

       1.      This matter arises out of Defendant’s failure to properly design and construct

certain laboratories in Broomfield, Colorado, according to required temperature and humidity

standards. Plaintiff has repeatedly notified Defendant of its failures on this construction project,

which Plaintiff has not satisfactorily cured. Defendant has suffered and continues to suffer

damages, including but not limited to those relating to the remediation of this project and

inability to utilize the Project (as hereinafter defined) laboratory space as intended and required

by the Contract.
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 2 of 75




                          PARTIES, JURISDICTION, AND VENUE

       2.      Honeywell International Inc. (“Honeywell” or “Plaintiff”) is a Delaware

corporation, with a principal place of business at 300 South Tryon Street, Charlotte, North

Carolina, 28202.

       3.      Upon information and belief, Elder Construction, Inc. (“Elder” or “Defendant”) is

a Colorado corporation, with a principal place of business at 3431 N. Prospect Street, Colorado

Springs, Colorado 80907, 4870 Centennial Blvd., Colorado Springs, Colorado 80919, or 7380

Greendale Road, Windsor, Colorado 80550.

       4.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a) because the matter in controversy exceeds the sum of $75,000, exclusive of interest and

costs, and the Plaintiff and Defendant are citizens of different States.

       5.      The actions and omissions giving rise to this action occurred in Broomfield

County, Colorado. Venue is therefore proper in this district under 28 U.S.C. § 1391(a), (c).

       6.      Further, per the terms of the applicable agreement between the parties, “[t]he

method of binding dispute resolution is litigation in a court of competent jurisdiction,” and “[t]he

Contract shall be governed by the law of the place where the Project is located.” (Exh. A at

Sections 1.3 and 15.1.)

                                  FACTUAL BACKGROUND

       7.      On or about September 15, 2016, Honeywell and Elder entered into an “Owner

and Design-Builder” contract (the “Contract”) (Exh. A), for design and construction services

relating to a project located at 303 S. Technology Ct., Broomfield, Colorado 80021 (aka 303

Technology Drive – Project 9-Iron) (the “Project”).


                                                  2
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 3 of 75




       8.       Subsequently, on or about May 31, 2017, Honeywell and Elder executed an

“Amendment”, which among other things, amended the original contract value to include the

Phase 2 Guaranteed Maximum Price (“GMP”) in the amount of $2,792,564.12 for a total

contract value of $6,120,376.00. The Amendment is included in Exh. A.

       9.       The Contract defines the “Owner” as Honeywell and the “Design-Builder” as

Elder. (Id. at Sections 1.4.7 and 1.4.8.)

       10.      The Contract defines the “Project” as the “total design and construction of which

the Work performed under the Design-Build Documents may be the whole or a part . . . .” and

the “Work” as the “design, construction and related services required to fulfill the Design-

Builder’s obligations under the Design-Build Documents . . . .” (Id. at Sections 1.4.4 and 1.4.3.)

       11.      Among other requirements, the Contract mandates that:

             a. “[T]he Design-Builder shall provide and pay for . . . all . . . items and facilities of

                every kind necessary to complete the Project in the manner and time frame

                required under the Design-Build Documents.” (Id. at Section 1.6.)

             b. “The Design Builder shall perform the Work in accordance with the Design-Build

                Documents. The Design-Builder shall not be relieved of the obligation to perform

                the Work in accordance with the Design-Build Documents by the activities, tests,

                inspections or approvals of the Owner.” (Id. at Section 3.1.3.)

             c. “The Design-Builder shall be responsible to the Owner for acts and omissions of

                the Design-Builder’s employees, Architects, Consultants, Contractors, and their

                agents and employees, and other persons or entities performing portions of the

                Work.” (Id. at Section 3.1.4.)


                                                    3
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 4 of 75




             d. “The Design-Builder further warrants that the Work will conform to the

                requirements of the Design-Build Documents and will be free from defects . . . .”

                (“express warranty”) (Id. at Section 3.1.12.)

             e. “The Owner has the authority to reject Work that does not conform to the Design-

                Build Documents.” (Id. at Section 7.6.)

             f. “If [the Design-Builder’s] Work is not in accordance with the Design-Build

                Documents, the costs of uncovering and correcting the Work shall be at the

                Design-Builder’s expense.” (Id. at Section 11.1)

             g. “[I]f, within one year after the date of Substantial Completion of the Work . . . or

                after the date for commencement of warranties established under Section 9.9.1, or

                by terms of an applicable special warranty required by the Design-Build

                Documents, any of the Work is found to be not in accordance with the

                requirements of the Design-Build Documents, the Design-Builder shall correct it

                promptly after receipt of written notice from the Owner to do so . . . .” (“repair

                warranty”) (Id. at Section 11.2.21)

       12.      During the development of the Project design, Elder undertook to meet various

temperature and humidity control requirements in certain laboratory areas, including that room

temperature remain at 70 degrees Fahrenheit with a deviation of no more than +/-0.36 degrees

Fahrenheit, with relative humidity at 40% with a deviation of no more than +/- 5%.

       13.      In December 2017, shortly after Project completion, Honeywell discovered that

three areas of the Project failed to meet these temperature and humidity control requirements,




                                                  4
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 5 of 75




specifically, three laboratories referred to as “H-Lab-2” (2,148 Square Feet), “CAT Lab 1”

(1,545 Square Feet), and “CAT Lab 2” (1,525 Square Feet).

       14.     Temperature in these areas varied more than +/- 5F, with no apparent humidity

control.

       15.     In accordance with, among other things, the Contract repair warranty, Honeywell

notified Elder of this failure shortly after discovery and provided Elder opportunity to correct the

condition.

       16.     Elder made several attempts to correct the condition in 2018, without success.

       17.     In or about August 2018, Elder also proposed a re-design of these portions of the

Project that, by its own admission, would not have resulted in the three laboratories meeting the

temperature and humidity control requirements.

       18.     On December 17, 2018, Honeywell Vice President of Global Real Estate Daniel

Kirschner, sent a letter to Elder Vice President Patrick Elder, in which Mr. Kirschner informed

Mr. Elder that, in accordance with the Contract, Honeywell would “be retaining a separate

consultant to re-design the lab HVAC system to meet the Project’s temperature and humidity

control requirements” (the “December 2018 Letter”) (Exh. B).

       19.     The December 2018 Letter summarized much of the previous communications

and efforts relating to these issues and explained that while Honeywell provided Elder with an

“opportunity to correct the condition,” the proposed corrections by Elder admittedly failed to

meet the temperature and humidity control requirements. As such, Mr. Kirschner advised that

“[a]fter having provided Elder with ample opportunity to correct, Honeywell has no choice but to




                                                 5
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 6 of 75




proceed under Section 7.9 of the Contract and engage another consultant who is capable of

meeting the design requirements.” (Id.)

        20.     The December 2018 Letter further explained that Honeywell would “hold Elder

responsible for all costs it incurs in the new design and construction, in addition to the loss of

productivity and profit of such areas being rendered unusable while the repairs are being

performed,” while emphasizing that “Honeywell would like to amicably resolve its claim against

Elder.” (Id.)

        21.     By correspondence dated June 13, 2019, Mr. Kirschner again wrote to Mr. Elder,

providing a formal “Notice of Claim” pursuant to the Colorado Construction Defect Action

Reform Act, C.R.S.A. § 13-20-801, et seq. (the “CDARA”) (the “June 2019 Notice of Claim”)

(Exh. C).

        22.     The June 2019 Notice of Claim further explained that one of the two laboratories

had already been remediated at a cost of $490,660, and that the remediation of the other two labs

would cost approximately $2.5 million, in addition to other costs. Id.

        23.     In response to the June 2019 Notice of Claim, Elder performed an inspection on

September 26, 2019.

        24.     Pursuant to the CDARA, Elder had 45 days from the inspection to make an offer

to settle Honeywell’s claim by payment of a sum certain or agreeing to remedy the claimed

defect described in the Notice of Claim.

        25.     The time within which Elder had to make an offer to settle under the CDARA has

elapsed, and Elder has failed to make Honeywell any offer to settle.




                                                  6
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 7 of 75




        26.       Honeywell has complied with all threshold statutory requirements to bringing this

action, including all notice and inspection requirements articulated in the CDARA.

                                        CLAIMS FOR RELIEF
                                     FIRST CLAIM FOR RELIEF
                                         (Breach of Contract)

        27.       Honeywell incorporates the foregoing allegations as if fully set forth herein.

        28.       The Honeywell/Elder Contract is valid and enforceable.

        29.       Honeywell has complied with the terms of the Contract.

        30.       Elder failed to perform as required under the Contract and is therefore in breach.

        31.       Honeywell has notified Elder of its breach of contract, which has not been cured.

        32.       Honeywell has been and will continue to be damaged as a result of Elder’s

breach, in an amount to be proven at trial, including but not limited to costs of remediation and

loss of use.

        WHEREFORE, Plaintiff Honeywell demands that this Court enter judgment in its favor

and against Defendant Elder and award Honeywell the following:

               (a) Damages caused by Defendant’s breaches;

               (b) Pre- and post-judgment interest at the statutory rate;

               (c) Costs and attorneys’ fees as permitted by contract and/or statute; and

               (d) Any other relief that the Court deems just and appropriate.

                                   SECOND CLAIM FOR RELIEF
                                     (Breach of Express Warranty)
        33.       Honeywell incorporates the foregoing allegations as if fully set forth herein.




                                                     7
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 8 of 75




         34.      The Honeywell/Elder Contract includes an express warranty, in which Elder

“warrant[ed] that the Work will conform to the requirements of the Design-Build Documents and

will be free from defects.”

         35.      Elder has failed to comply with the terms of this express warranty.

         36.      Elder has notified Elder of its breach of express warranty, which has not been

cured.

         37.      Honeywell has been and will continue to be damaged as a result of Elder’s

breach, in an amount to be proven at trial, including but not limited to costs of remediation and

loss of use.

         WHEREFORE, Plaintiff Honeywell demands that this Court enter judgment in its favor

and against Defendant Elder and award Honeywell the following:

               (a) Damages caused by Defendant’s breaches;

               (b) Pre- and post-judgment interest at the statutory rate;

               (c) Costs and attorneys’ fees as permitted by contract and/or statute; and

               (d) Any other relief that the Court deems just and appropriate.

                                    THIRD CLAIM FOR RELIEF
                                        (Professional Negligence)

         38.      Honeywell incorporates the foregoing allegations as if fully set forth herein.

         39.      Elder owed a duty to Honeywell to design and construct the Project in accordance

with its representations and industry standards.

         40.      Elder breached its duty to Honeywell via its failure to adhere to Project

temperature and humidity requirements.



                                                     8
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 9 of 75




       41.      Elder’s breach caused Honeywell injury, which has and will continue to damage

Honeywell in an amount to be proven at trial, including but not limited to costs of remediation

and loss of use.

       WHEREFORE, Plaintiff Honeywell demands that this Court enter judgment in its favor

and against Defendant Elder and award Honeywell the following:

             (a) Damages caused by Defendant’s breaches;

             (b) Pre- and post-judgment interest at the statutory rate;

             (c) Costs and attorneys’ fees as permitted by contract and/or statute; and

             (d) Any other relief that the Court deems just and appropriate.

                                          JURY DEMAND

       Honeywell hereby demands a jury on all issues so triable.

Respectfully submitted this 26th day of November, 2019.

                                                       DORSEY & WHITNEY LLP

                                                       s/ Stephen D. Bell
                                                       Stephen Bell
                                                       1400 Wewatta Street, Suite 400
                                                       Denver, Colorado 80202-5549
                                                       Telephone: (303) 629-3400
                                                       Email: bell.steve@dorsey.com

                                                       Peter J. Torcicollo (CO admission pending)
                                                       Lisa Lombardo (CO admission pending)
                                                       Gibbons P.C.
                                                       One Gateway Center
                                                       Newark, New Jersey 07102
                                                       Telephone: (973) 596-4500
                                                       Email: PTorcicollo@gibbonslaw.com;
                                                               llombardo@gibbonslaw.com

                                                       Attorneys for Plaintiff Honeywell
                                                       International Inc.

                                                   9
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 10 of 75




                       Exhibit A
                       redacted
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 11 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 12 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 13 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 14 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 15 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 16 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 17 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 18 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 19 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 20 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 21 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 22 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 23 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 24 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 25 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 26 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 27 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 28 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 29 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 30 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 31 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 32 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 33 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 34 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 35 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 36 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 37 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 38 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 39 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 40 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 41 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 42 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 43 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 44 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 45 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 46 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 47 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 48 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 49 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 50 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 51 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 52 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 53 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 54 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399




  REDACTED
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 55 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399




 REDACTED
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 56 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399




 REDACTED
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 57 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399




  REDACTED
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 58 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399




  REDACTED
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 59 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399




  REDACTED
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 60 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399




    REDACTED
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 61 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 62 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 63 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 64 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 65 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
          Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 66 of 75
DocuSign Envelope ID: 188DA2E4-B6C0-41B8-BF38-EC9634892399
        Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 67 of 75
DocuSign Envelope ID: 94BBADAA-B8F2-4A80-8179-7D882824AA6D
                      AD4122C9-7A53-4EA5-B72A-83F63963BB47




                                                       AMENDMENT

            This Amendment No.2 to AIA Contract A141-2014 Agreement (“Amendment”) is made on
            May 31st 2017 by and between Honeywell International Inc, with offices at 115 Tabor Road,
            Morris Plains, NJ 07950 (“Honeywell”), and Elder Construction, Inc. with offices at 3431 N
            Prospect Street, Colorado Springs, CO 80907 (“Alliance Firm”). “Parties” means
            Honeywell and Supplier and “Party” means either of them individually.


                   WHEREAS, the Parties have entered into an AIA A141 Agreement, dated September
                 th
            12 , 2016 as may have been amended, amended and restated, supplemented or otherwise
            modified from time to time in accordance with its provisions (collectively the "Agreement");
            and

                    WHEREAS, the Parties hereto desire to amend the Agreement on the terms and
            subject to the conditions set forth herein in order to incorporate some additional terms and
            conditions applicable to Design Build work (as defined herein) to be provided by the Alliance
            Firm under the Agreement;

                    NOW, THEREFORE, in consideration of the premises set forth above and other good
            and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
            the Parties agree as follows:

            1.         CHANGE IN CONTRACT VALUE
                      (a)    “Addition of GMP for Phase 2” amending the original contract value to include
                             the Phase 2 Guaranteed Maximum Price (GMP) in the amount of
                             $2,792,564.12

                             Changes to date                          $3,327,811.88
                             Amount This Change                       $2,792,564.12
                             Total Contract Value                     $6,120,376.00



            3. OTHER TERMS

                       (a)   This Amendment will be deemed effective on the date first written above
                             (“Amendment Effective Date”). On and after the Amendment Effective Date,
                             each reference in the Agreement to "this Agreement," "the Agreement,"
                             "hereunder," "hereof," "herein" or words of like meaning, will mean and be a
                             reference to the Agreement as amended by this Amendment.
                       (b)   This Amendment constitutes a valid amendment of the Agreement and
                             constitutes the entire agreement between the Parties with respect to the subject
                             matter hereof and supersedes all prior or contemporaneous agreements,
                             whether written or oral, with respect to the subject matter contained in this
                             Amendment, unless expressly otherwise agreed in writing. Except as
                             expressly provided in this Amendment, all of the terms and provisions of the


            Honeywell Amendment                              Page 1            HONEYWELL CONFIDENTIAL
            Revision Jan 2013
            Honeywell Internal
        Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 68 of 75
DocuSign Envelope ID: 94BBADAA-B8F2-4A80-8179-7D882824AA6D
                      AD4122C9-7A53-4EA5-B72A-83F63963BB47




                             Agreement are and will remain in full force and effect and are hereby ratified
                             and confirmed by the Parties.
                     (c)     All references to Exhibits in this Amendment are to Exhibits attached to this
                             Amendment unless a more specific reference is included.
                     (d)     All terms and conditions of the Agreement as amended by this Amendment
                             shall apply to this Amendment. If there is any inconsistency or ambiguity
                             between any of the express terms of this Amendment and the Agreement, then
                             this Amendment shall control.
                     (e)     This Amendment may be signed in one or more counterparts (including faxed
                             or electronically scanned copies), each of which will be deemed one and the
                             same original. Reproductions of this executed original (with reproduced
                             signatures) will be deemed to be original counterparts of this Amendment.

            IN WITNESS WHEREOF, the Parties have each caused this Amendment to be signed and
            delivered by its duly authorized representative, effective as of the date first written above.

                AGREED TO:                                            AGREED TO:
                Honeywell                                             Supplier

                By: _____________________________                     By: _____________________________


                Name: _____________________________                   Name: _____________________________


                Title: _____________________________                  Title: _____________________________


                Date: _____________________________                   Date: _____________________________




            Honeywell Amendment                              Page 2             HONEYWELL CONFIDENTIAL
            Revision Jan 2013
            Honeywell Internal
            Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 69 of 75
DocuSign Envelope ID: 94BBADAA-B8F2-4A80-8179-7D882824AA6D
                      AD4122C9-7A53-4EA5-B72A-83F63963BB47




     CO41 Broomfield
     Guaranteed Maximum Price Proposal - Phase 1 & 2 Breakout
     May 17, 2017

                 Description             Takeoff Quantity     Total Cost / Unit        Phase 1           Phase 2             Total Amount                          Notes




 REDACTED
                                                            Subtotal Direct Costs $      2,256,435   $       3,006,000   $       5,262,434                       $152.74/SF

                                                             Plan Review & Permit $              -   $               -   $                  - Paid w/ OCO #006
                                                   4.15%                 Use Tax $               -   $               -   $                  - Paid w/ OCO #006
                                                   0.25%     Fire Authority Review $       15,868    $               -   $          15,868 North Metro Fire
                                                   0.04%            Builder's Risk $         1,349   $          1,698    $           3,047
                                                   4.00%       Const. Contingency $       112,389    $        141,495    $         253,884
                                                   4.00%       Owner Contingency $        112,389    $        141,495    $         253,884
                                                   5.00%      Overhead and Profit $       131,496    $        173,194    $         304,690
                                                   5.00%        HBS Manage Fee $           14,823    $         11,747    $          26,570
                                                        Subtotal Indirect Costs $         388,313    $        469,629    $         857,942                       $24.90/SF

                                            Subtotal Construction Costs $ 2,644,748                  $ 3,475,629         $ 6,120,376
                                            Total Construction Cost / SF $                214.74     $        157.00     $        177.64

     Allowances & Alternates                                            Tab                Phase 1            Phase 2                 Total




     REDACTED
         Colorado Springs 719.471.2708                                        www.elderconstructioninc.com                                             Northern Colorado 970.744.4731
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 70 of 75




                       Exhibit B
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 71 of 75
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 72 of 75
Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 73 of 75




                       Exhibit C
     Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 74 of 75




GLOBAL REAL ESTATE
21925 Field Parkway, Suite 220
Deer Park, IL 60010
www.honeywell.com



                                                       June 13, 2019

VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED

Patrick Elder, Vice President
Elder Construction, Inc.
3431 N. Prospect Street
Colorado Springs, Colorado 80907

RE:      Honeywell International Inc. / Elder Construction, Inc. – 303 Technology Drive –
         Project 9-Iron Broomfield, Colorado – Notice of Claim

Dear Mr. Elder:

         Please accept the following letter as Honeywell International, Inc.’s (“Honeywell”) formal Notice of
Claim to Elder Construction, Inc. (“Elder”) pursuant to Colorado’s Construction Defect Action Reform Act
(“CDARA”). Although Elder is already aware of Honeywell’s claims through communications with
Honeywell over the past year and the formal correspondence sent to Elder on December 17, 2018,
Honeywell is once again providing Elder with notice of its claim in an effort to resolve this matter prior to
instituting suit1.

        As you are aware, Honeywell notified Elder last year of Project 9-Iron’s failure to meet the
temperature and humidity control requirements in 3 specific areas of the building (HLAB 2,148 SF, CAT
Lab 1 – 1,545 SF and CAT lab 2 – 1,525 SF). Specifically, the labs were to remain at a temperature of 70
degrees Fahrenheit with a deviation of no more than +/-0.36 degrees Fahrenheit, with relative humidity at
40% with a deviation of no more than +/- 5%. Honeywell invoked its contractual rights pursuant to, among
other things, the warranty clause in Section 11.2.2.1 of the Design-Build Contract between Honeywell and
Elder (“Contract”) and notified Elder of the failure, providing it an opportunity to correct the condition.
While Elder attempted to correct the problem earlier in the year with several attempted remedial approaches,
each failed to meet the temperature and humidity control requirements and were thus unsatisfactory. The
most recent re-design proposed by Elder in August – by its own admission – would not result in the three
rooms meeting the temperature and humidity control requirements. After having provided Elder with ample
opportunity to correct, Honeywell had no choice but to proceed under Section 7.9 of the Contract and engage
another consultant who is capable of meeting the design requirements.

        As of this date, HLAB has been remediated at a cost of $490,660, and Honeywell estimates that it
will cost approximately $2.5 million to remediate the other two labs. Due to time constraints, Honeywell
could only remediate a narrow scope of HLAB and does not have full use of the lab as originally intended.
As the other two labs will undergo a complete remediation, the estimated cost to remediate those labs is
higher than what was paid for HLAB.

1Pursuant to CDARA, Elder must provide written notice to Honeywell should it wish to inspect the property. Colo. Rev. State. §
13-20-803.5(2). Elder has thirty (30) days from its receipt of the herein Notice of Claim to complete such inspection. Id.
      Case 1:19-cv-03349-KMT Document 12 Filed 12/12/19 USDC Colorado Page 75 of 75



        Honeywell will hold Elder responsible for all remediation costs (including those paid to Elder for its
unsuccessful attempts to correct the problem, and to the remediation consultants and contractors), in addition
to the loss of productivity and profit as a result of such areas being rendered unusable while the repairs are
being performed. For example, to date, Honeywell estimates $280,000 in lost productivity and downtime of
the employees in the lab.

        Kindly contact Rob Wolter, Director, Construction Project Management, at 312-615-6262 or
robert.wolter@honeywell.com if you would like to schedule an inspection of the facility, or to discuss a
resolution of this matter.


                                             Very truly yours,



                                             Daniel Kirschner,
                                             Vice President of Global Real Estate


cc:     Robert A. Wolter
        Austin Dodder
        Ryan Brunk
        (via email)
